Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Herbert T. Patty on 05/12/2021 (interview summery is attached to this paper).

All Withdrawn Claims 1-7 and 14-20 are cancelled.
Full list of claims follows below:

1-7. (Cancelled)

8. (Currently Amended) [[A]] An eyewear system comprising:an apparatus and, a pair of eyewear glasses;wherein the apparatus comprising:a base component, a pair of extensions, a release mechanism, a first lens-coupling component, and a second lens-coupling component;wherein the base component comprising an engagement mechanism to engage and disengage the to and from the base component;wherein the first lens coupling component coupled to an end of a first extension of the pair of extensions; andthe second lens coupling component coupled to an end of a second extension of the pair of extensions; wherein the first lens-coupling component and the second lens-coupling component are operable to grasp the pair of eyewear lenses and insert the pair of eyewear lenses into a frame of the pair of eyewear glasses;wherein the first lens-coupling component and the second lens-coupling component each has a shape that is substantially similar to each lens of the pair of eyewear glasses;wherein the apparatus and the pair of eyewear glasses are individual and separate devices

9-10. (Cancelled)

11. (Currently Amended) The eyewear system of claim 8, wherein each of the first lens-coupling component and the second lens-coupling component comprises a magnetic strip.

12. (Currently Amended) The eyewear system of claim 8, wherein engaged, the pair of extensions can enable a user to assemble at least one eyewear lens of the pair of eyewear lenses into the pair of eyewear glasses.

13. (Currently Amended) The eyewear system of claim 8, wherein the base component comprises a handle.

14-21. (Cancelled)

22. (Currently Amended) The eyewear system of claim 8, wherein the pair of extensions are spring-loaded.

23. (Currently Amended) The eyewear system of claim 8, wherein at least one of the first lens-coupling component or the second lens-coupling component includes a magnetic region that engages with at least one eyewear lens of the pair of eyewear lenses.

24. (Currently Amended) The eyewear system of claim 8, wherein a distance between the first lens-coupling component and the second lens-coupling component is approximately the same distance between the pair of eyewear lenses installed within the pair of eyewear glasses.

25. (Currently Amended) The eyewear system of claim 8, wherein the base component has a first side that is coupled to one end of the first extension of the pair of extensions and the base component has a second side that is coupled to one end of the second extension of the pair of extensions.

26. (Currently Amended) The eyewear system of claim 8, wherein the base component includes a slender handle shaped member that is to facilitate manual handling of the apparatus.

27-30. (Cancelled)

eyewear system of claim 8, wherein the eyewear system further comprising a lens casing ; wherein the pair of eyewear lenses are configured to be inserted between [[a]] the frame of the pair of eyewear glasses and [[a]] the lens casing which is attached to the frame.

Reason for Allowance
Claims 8, 11-13, 22-26 and 31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed for disclosing “the first lens-coupling component and the second lens-coupling component are operable to grasp the pair of eyewear lenses and insert the pair of eyewear lenses into a frame of the pair of eyewear glasses” and “the apparatus and the pair of eyewear glasses are individual and separate devices”. These limitations with other claimed limitations in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 8 is Pronesti (US Patent No. 5,598,232). In device of Pronesti (see reproduced and annotated below) the apparatus and the pair of eyewear glasses are a single component and the interpreted lens coupling components 15 are not operable to insert the pair of eyewear lenses 16 into a frame 6 of the pair of eyewear glasses.

    PNG
    media_image1.png
    420
    638
    media_image1.png
    Greyscale

Claims 11-13, 22-26 and 31 due to dependency on allowed claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/MAHDI H NEJAD/Examiner, Art Unit 3723